Matter of Hepburn (Commissioner of Labor) (2018 NY Slip Op 05654)





Matter of Hepburn (Commissioner of Labor)


2018 NY Slip Op 05654


Decided on August 2, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 2, 2018

526221

[*1]In the Matter of the Claim of SHAMORA L. HEPBURN, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: June 11, 2018

Before: Garry, P.J., Egan Jr., Lynch, Devine and Clark, JJ.


Shamora L. Hepburn, New York City, appellant pro se.
Barbara D. Underwood, Attorney General, New York City (Marjorie S. Leff of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 15, 2017, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Decision affirmed. No opinion.
Garry, P.J., Egan Jr., Lynch, Devine and Clark, JJ., concur.
ORDERED that the decision is affirmed, without costs.